SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 5, 2012 MEMSIC, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-33813 04-3457049 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Tech Drive, Suite 325, Andover, MA 01810 (Address of principal executive offices) (Zip Code) One Tech Drive, Suite 325, Andover, MA 01810 (Mailing Address) (978) 738-0900 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below). [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02Results of Operations and Financial Condition On November 5, 2012, we issued a press release announcing our financial results for the quarter ended September 30, 2012. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. ITEM 9.01Financial Statements and Exhibits (d) Exhibits Furnished with this Incorporated by Reference Exhibit No.
